DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed April 19, 2022 (hereinafter “04/19/22 Amendment") has been entered, and fully considered.  In the 04/19/22 Amendment, claims 1-6 & 9-15 were amended, and claims 16 & 17 were newly added.  No claims were cancelled. Therefore, claims 1-17 are now pending in the application.         
3.	The 04/19/22 Amendment has overcome the drawing objections and claim objections previously set forth in the Non-Final Office Action mailed 02/16/22 (“02/16/22 Action”), as well as the rejections under § 112(b).  
4.	Claims 1-17 are allowed for the reasons set forth below.

Allowable Subject Matter
5.	Claims 1-17 are allowed.

6.	Independent claim 1 is directed to a heating patch, and requires an electrode portion formed on at least one surface of a base substrate.  The claimed electrode portion comprises a first lead electrode and a second lead electrode arranged along a longitudinal direction and being spaced apart from each other along a width direction of the base substrate.  A first branch electrode extends from the first lead electrode toward the second lead electrode along the width direction, and a second branch electrode extends from the second lead electrode toward the first lead electrode along the width direction.  While the first branch electrode and the second branch electrode are disposed adjacent to one another (over a predetermined portion of a length of the first branch electrode) forming a branch electrode pair, they are not electrically connected to one another. 
Claim 1 further requires “a heating portion comprising a conductive heating material and disposed on the branch electrode pair, wherein the heating portion is configured to create a conductive connection between the first branch electrode and the second branch electrode and generate heat when an electrical power is applied to the first lead electrode and the second lead electrode.”  
While the use of two electrodes arranged in an interdigitated pattern is generally known in the art [see, e.g., U.S. Patent Application Publication No. 2016/0100977 to Lee et al. (“Lee”) at FIG. 1], none of the references of record, either alone or in combination, fairly teach or suggest all of the limitations required of the claimed “heating portion” disposed on the branch electrode pair, and configured to create a conductive connection between the first branch electrode and the second branch electrode and generate heat when an electrical power is applied to the first lead electrode and the second lead electrode, as recited above.  As such, independent claim 1 is allowable over the references of record.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794